Exhibit 99.1 Paramount gold NEVADA Announces $3.66 Million private placement with proceeds to advance grassy mountain to pre-feasibility Winnemucca, Nevada – February 7, 2017 - Paramount Gold Nevada Corp. (NYSE MKT: PZG) ("Paramount” or “the Company”) announced today that the Company has entered into definitive agreements with accredited investors to issue common stock and warrants in a private transaction (the “Transaction”).Under the terms of the Transaction, Paramount has agreed to sell an aggregate of 2,090,000 units at $1.75 per unit for aggregate proceeds of $3,657,500.Each unit consists of one share of common stock and one warrant to purchase one-half of a share of common stock. Each warrant will have a two-year term and will be exercisable at the following exercise prices:in the first year at $2.00 per share and in the second year at $2.25 per share. The closing of the Transaction is anticipated to occur on or about February 13, 2017 subject only to the satisfaction of customary closing conditions. There are no commissions to be paid in connection with the Transaction. FCMI Parent Co., Paramount’s largest stockholder, has subscribed for 496,800 units, increasing its ownership in Paramount to 18.84%. Seabridge Gold Inc. (NYSE: SA) (TSX: SEA), Paramount’s second largest stockholder, has committed to participating in the offering, maintaining their current pro-rata ownership. Proceeds from the Transaction will be used primarily to complete the Pre-Feasibility Study (“PFS”) that the Company commenced in 2016 and to advance the mine permitting process for the project.Other uses of proceeds will include general corporate purposes. In connection with the Transaction, the Company has agreed to use commercially reasonable efforts to file a registration statement with the U.S. Securities and Exchange Commission to register the resale of the shares of common stock issued at closing of the Transaction.
